                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

TYRONE LEON PORTER, #2623-001                                                       PETITIONER

V.                                                 CIVIL ACTION NO. 3:17-CV-1000-DPJ-FKB

WARDEN CHRISTOPER RIVERS                                                          RESPONDENT

                                             ORDER


       This petition for writ of habeas corpus is before the Court on the Report and

Recommendation of Magistrate Judge F. Keith Ball. At the time Tyrone Leon Porter filed this

petition, he was a federal inmate incarcerated at the Federal Correctional Complex-Low at Yazoo

City, Mississippi. R&R [17] at 1. Judge Ball summarized Porter’s petition as follows:

       In sum, Porter seeks to have the time he served on a state charge credited to his
       federal sentence, thereby shortening his time in federal custody. The novel aspect
       of this petition is that, at his request, the time Porter served on the state charge
       was vacated by the state court. Therefore, Porter argues that this time should now
       be credited toward his federal sentence.

Id. at 1 (citing 18 U.S.C. § 3585). According to the Bureau of Prisons Online Inmate Locator,

Porter was released on April 30, 2019. Id. at 6.

       Judge Ball considered and rejected Porter’s petition on the merits and on grounds of

mootness. Id. at 4–8. No objection has been filed, and the time to do so has passed. The Court

agrees with the finding of Judge Ball and adopts the Report and Recommendation as the opinion

of the Court. Porter’s petition is denied, and this matter is dismissed. A separate judgment will

be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 3rd day of June, 2019.


                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
